Citation Nr: 1537003	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  05-32 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for congestive heart failure.

5.  Entitlement to service connection for gouty arthritis, bilateral feet.

6.  Entitlement to service connection for osteoarthrosis, generalized multiple joints (claimed as severe arthritis).

7.  Entitlement to service connection for chronic obstructive pulmonary disease.

8.  Entitlement to service connection for asbestosis.  

9.  Entitlement to service connection for back injury with nerve damage.  
REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to allow the Veteran the opportunity to testify at a Board hearing.  A Board hearing was previously scheduled for November 2010, in connection with the appeal concerning a back injury with nerve damage.  This hearing was postponed at the request of the Veteran's attorney (due to the recent receipt of a copy of the Veteran's claims file).  Since that time, the Veteran has perfected an appeal over other issues and indicated his desire, in August 2014, to testify by live videoconference.  At present, this hearing has not yet been scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his attorney must be given advance notice of the date, time and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




